Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
	Please note that this Corrected Notice of Allowance is correcting the amendment made to claim 19 via Examiner’s Amendment such that claim 19 is dependent upon claim 16 and not claim 17.  The Reasons for Allowance in the Action mailed on July 20, 2021, are not reiterated herewith but are maintained and not changed or modified.
	
Status of Claims
Claims 1-18 were originally filed on July 17, 2019. 
The amendment received on July 17, 2019, amended claims 5-8 and 13-14.  The amendment received on July 6, 2020, amended claim 7.  The amendment received on November 11,  2020, canceled claims 1-15; amended claims 16-18; and added new claims 19-31.  The amendment received on January 25, 2021, amended claims 20-23 and 28-31.  The amendment received on July 30, 2021, canceled claims 17 and 25; and amended claims 16, 18-19, 24, and 26-27.  The Examiner’s Amendment made in the Action mailed on November 16, 2021, amended claims 16, 18-24, and 26-31.  The Examiner’s Amendment below amends claim 19.
Claims 16, 18-24, and 26-31 are currently pending and are under consideration.  

Priority
The present application claims status as a 371 (National Stage) of PCT/KR2018/000807 filed January 17, 2018, and claims priority under 119(a)-(d) to Korean Application No. 10-2017-0008160 filed on January 17, 2017. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Korean Application No. 10-2017-0008160, which papers have been placed of record in the file.  Please note that the Korean application is in a foreign language and therefore cannot be verified.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Regarding claims 16 and 24, please note that the Examiner is interpreting the scope of the recombinant vector as open-ended requiring a gene that encodes a fusion protein but encompasses additional components.  Similarly, the scope of the fusion protein is interpreted as open-ended requiring a target protein and an N-glycosylation domain fused to the C-terminal or N-terminal of the target protein but encompasses additional components.  However, the scope of the N-glycosylation domain is interpreted as closed-ended requiring a polypeptide with a length of 10-60 contiguous amino acids of SEQ ID NO: 2 and one or more N-glycosylation sites selected from Asn at position 2, Asn at position 30, Asn at position 40, and Asn at position 46 of SEQ ID NO: 2.

Regarding claims 19 and 27, please note that the Examiner is interpreting the scope as closed-ended requiring 100% identity and the same length to SEQ ID NO: 7.  As such, the scope of claims 19 and 27 is analogous to “consisting of SEQ ID NO: 1” above.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mih Suhn Koh (representative for Applicants) on November 5, 2021.
The application has been amended as follows: 
	IN THE CLAIMS:


19.	(Currently amended)	The method of 16 [[17]], wherein the polypeptide fragment is "NVNENVECGN NTCTNNEVHN LTECKNASVS ISHNSCTAPD (SEQ ID NO: 7)."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/            Primary Examiner, Art Unit 1654